Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 02/23/2021 has been entered and made of record.
Claims 1-15 are pending.



REASON FOR ALLOWANCE




The claimed invention is a lens assembly structure/an optical device comprising a distinct combination of limitations (emphasis added):  “A lens assembly structure comprising at least three lens assemblies, each of the at least three lens assemblies comprising: a first lens group having positive refractive power or negative refractive power; a second lens group having positive refractive power; and a bending structure for bending a path of light of the first lens group so as to correspond to an optical-axis direction of the second lens group, the bending structure being disposed on the path of light of the first lens group and on a path of light of the second lens group, wherein three first optical axes of the first lens groups of the at least three lens assemblies meet at a point, and wherein a triangle is formed by a combination of three edges respectively corresponding to three second optical axes of the second lens groups of the at least three lens assemblies.”



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488